Citation Nr: 0025545	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a mass on the right 
lung and for removal of the left kidney, claimed as a result 
of tobacco use.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
March 1974.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims.

The case was previously before the Board in January 2000 and 
was remanded to the RO for due process reasons and to 
accomplish additional evidentiary development.  Following 
compliance with the Board's directives on remand, the RO 
continued the denial of the veteran's claims, and he 
continued his appeal.  The case has now been returned to the 
Board.


REMAND

As was previously noted in the Board's January 2000 remand, 
under 38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
submitted by the veteran which is accepted by the Board under 
the provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under 
§ 19.37(b) (1999), must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran (or his representative) or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.

The veteran was last provided with a supplemental statement 
of the case in May 2000.  His claim was certified for return 
to the Board in July 2000.  Shortly thereafter, the veteran 
submitted a private medical record dated in July 2000, 
stating that he was currently being treated for nicotine 
dependence.  The Board finds that such evidence is pertinent 
to the veteran's pending claim.

However, as was the case previously, the veteran submitted 
this additional pertinent evidence directly to the Board, 
without a waiver of initial RO review of this evidence as 
required under 38 C.F.R. § 20.1304(c) (1999).  As such, the 
Board finds that this case must be remanded to the RO for 
review of the newly submitted evidence, even though it will, 
regrettably, further delay the Board's decision in this 
matter. 

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a mass on the 
right lung and for removal of the left 
kidney, claimed as a result of tobacco 
use, in light of all of the evidence of 
record (to include all that associated 
with the record since the May SSOC) and 
legal authority.  The RO must provide 
full reasons and bases for its 
determinations.

2.  If the action taken is adverse to the 
veteran, he and his designated 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence to include the newly submitted 
evidence and citation to and discussion 
of the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


